This memorandum opinion was not selected for publication in the New Mexico Appellate Reports.
     Please see Rule 12-405 NMRA for restrictions on the citation of unpublished memorandum
     opinions.   Please also note that this electronic memorandum opinion may contain
     computer-generated errors or other deviations from the official paper version filed by the Court of
     Appeals and does not include the filing date.

 1        IN THE COURT OF APPEALS OF THE STATE OF NEW MEXICO

 2 DISCOVER BANK,

 3          Plaintiff-Appellee,

 4 v.                                                                            No. 34,021

 5 PRISCILLA BAWOL,

 6          Defendant-Appellant,


 7 APPEAL FROM THE DISTRICT COURT OF DOÑA ANA COUNTY
 8 Manuel I. Arrieta, District Judge

 9 Guglielmo & Associates
10 Elizabeth V. Friedenstein
11 Albuquerque, NM

12 for Appellee

13 Priscilla A. Bawol
14 Las Cruces, NM

15 Pro Se Appellant


16                                 MEMORANDUM OPINION

17 BUSTAMANTE, Judge.
1   {1}   Summary affirmance was proposed for the reasons stated in the notice of

2 proposed disposition. No memorandum opposing summary affirmance has been filed,

3 and the time for doing so has expired.

4   {2}   Affirmed.

5   {3}   IT IS SO ORDERED.

6

7                                   _______________________________________
8                                   MICHAEL D. BUSTAMANTE, Judge

9 WE CONCUR:


10
11 CYNTHIA A. FRY, Judge


12
13 TIMOTHY L. GARCIA, Judge




                                           2